DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  11 recites the limitation "the front-end filter segment".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017153443 A1 (hereinafter MALGAT).  US publication 20190075845 A1 relied upon for citations.
Regarding claim 1, MALGAT discloses an aerosol generating article to be heated with a susceptor at one end (abstract, ¶35).  MALGAT discloses  a front-end filter segment (Fig. 1, plug element 90 or plug element 93, ¶93) arranged at an upstream end that is to be inserted into an aerosol generating device (¶35); a rear-end filter segment (Fig. 2, combination of mouthpiece 50 and cardboard tube 56, ¶101) arranged at a downstream end that is to contact a mouth of a user; and a tobacco rod (Fig. 1, aerosol-forming substrate 20, ¶104) arranged between the front-end filter segment and the rear-end filter segment.  MALGAT further discloses wherein at least one filter segment of the front-end filter segment and the rear-end filter segment comprises: at least one channel (Fig. 4, opening 930, ¶112.  See also ¶9) extending from the upstream end toward the downstream end; and a filter structure configured to filter out some components of aerosol (¶17), and wherein the at least one filter segment has suction resistance corresponding to a ratio between a cross-sectional area of the at least one channel and a cross-sectional area of the filter structure.  
Regarding claim 2, MALGAT discloses the aerosol generating article of claim 1 as discussed above.  MALGAT further discloses wherein the suction resistance of the at least one filter segment is within a range of 1 mmWG/mm to 30 mmWG/mm (¶15).
Regarding claim 3, MALGAT discloses the aerosol generating article of claim 1 as discussed above.  MALGAT further discloses wherein the ratio of the cross-sectional area of the at least one channel to the cross-sectional area of the filter structure is within a range of 0.02 to 1.47.  MALGAT discloses that the diameter of the plug element is between 5 mm to 10 mm (¶21).  MALGAT discloses that the diameter of the susceptor is between 1 mm to 5 mm (¶36).  MALGAT further discloses that the inner diameter of the hollow tube is the same or slightly smaller that the susceptor.  Therefore as a disclosed example, a channel with a diameter of 5 and a filter with a diameter of 10:
                
                    A
                    r
                    e
                    a
                     
                    =
                     
                    π
                    
                        
                            r
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            A
                            r
                            e
                            a
                        
                        
                            c
                            r
                            o
                            s
                            s
                            -
                            s
                            e
                            c
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            c
                            h
                            a
                            n
                            n
                            e
                            l
                             
                        
                    
                    =
                    π
                    (
                    2
                    .
                    
                        
                            5
                            m
                            m
                            )
                        
                        
                            2
                        
                    
                    =
                    6.25
                    π
                     
                    
                        
                            m
                            m
                        
                        
                            2
                        
                    
                     
                
            
                
                    
                        
                            A
                            r
                            e
                            a
                        
                        
                            c
                            r
                            o
                            s
                            s
                            -
                            s
                            e
                            c
                            t
                            i
                            o
                            n
                             
                            o
                            f
                             
                            f
                            i
                            l
                            t
                            e
                            r
                             
                        
                    
                    =
                     
                    
                        
                            π
                            (
                            5
                            m
                            m
                            )
                        
                        
                            2
                        
                    
                    =
                    25
                    π
                     
                    
                        
                            m
                            m
                        
                        
                            2
                        
                    
                
            
                
                    R
                    a
                    t
                    i
                    o
                    =
                    6.25
                    π
                     
                    :
                    25
                    π
                
            
                
                    R
                    a
                    t
                    i
                    o
                    =
                    0.25
                
            
Regarding claim 4, MALGAT discloses the aerosol generating article of claim 1 as discussed above.  MALGAT further discloses wherein a cross-sectional shape of the at least one channel is a circular or multi-leaf shape. MALGAT discloses an embodiment where the cross-sectional shape of the plug element is domed shaped (Fig. 3, cavity 920, ¶111).  
Regarding claim 7, MALGAT discloses the aerosol generating article of claim 1 as discussed above.  MALGAT further discloses wherein a cross-sectional area of the at least one channel at one point is different from a cross-sectional area of the at least one channel at another point.  MALGAT discloses the embodiment of Fig. 3 where the plug element 90 comprises a dome-shaped cavity.  The cross section area of the cavity is different along the points of the dome-shape.  The cavity is a channel that air passes through (¶111).
Regarding claim 10, MALGAT discloses the aerosol generating article of claim 1 as discussed above.  MALGAT further discloses wherein at least one channel formed in the front-end filter segment and at least one channel formed in the rear-end filter segment are different in at least one of a cross-sectional shape, a cross-sectional area, and a number.  In one embodiment, Fig. 4, the plug element has an irregular star-shaped cross section.  The mouthpiece 50 and cardboard tube 56 are shaped as a hollow tube (¶109).  The inside of the hollow tube is a channel with a circle cross section 
Regarding claim 11, MALGAT discloses an aerosol generating article to be heated with a susceptor at one end (abstract, ¶35).  MALGAT discloses  a tobacco rod (Fig. 1, aerosol-forming substrate 20, ¶104) arranged at an upstream end that is to be inserted into an aerosol generating device (¶35); and a rear-end filter segment (Fig. 2, combination of mouthpiece 50 and cardboard tube 56, ¶101) arranged at a downstream end that is to contact a mouth of a user.  MALGAT further discloses wherein the rear-end filter segment comprises: at least one channel (Figs. 1-2, recessed mouth end 70, ¶109) extending from the upstream end toward the downstream end; and a filter structure (¶47, ¶80) configured to filter out some components of aerosol.  MALGAT further discloses wherein at least one filter segment of the front-end filter segment and the rear-end filter segment has a suction resistance corresponding to a ratio between a cross-sectional area of the at least one channel and a cross-sectional area of the filter structure.  It is inherent that the suction resistance will correspond to a ratio between a cross-sectional area of the at least one channel and a cross-sectional area of the filter structure.  MALGAT discloses that resistance to draw will vary based on fibers and materials (¶57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over MALGAT as applied to claim 1 above in view of  US 20150181929 A1 (hereinafter LISAN).
Regarding claim 5, MALGAT discloses the article of claim 1 as discussed above.  MALGAT may not explicitly disclose, wherein the at least one channel comprises a plurality of channels, the plurality of channels are arranged between the filter structure and a wrapper surrounding the at least one filter segment, and the filter structure comprises a plurality of leg portions that extend from a center of the filter structure between the plurality of channels.
LISAN teaches a tobacco smoke filter comprising a stiff outer wrapper around a thermoformed core (abstract).  LISAN teaches a thermoformed core 13 with a center channel or bore 17 of circular cross section (Fig. 2, ¶47).  LISAN further teaches extending grooves 15 that are formed with the outer wrapper 12 (¶46).  See annotated Fig. 2 below.

    PNG
    media_image1.png
    352
    371
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MALGAT to provide a filter structure with a plurality of channels formed by legs and the outer wrapper as taught in LISAN.  A person of ordinary skill in the art would obviously incorporate a thermoformed filter core 
Regarding claim 6, MALGAT discloses the article of claim 1 as discussed above.  MALGAT may not explicitly disclose, wherein the at least one channel comprises a plurality of channels, and the plurality of channels are different in at least one of a location, a cross-sectional shape, and a cross-sectional area.
LISAN teaches a tobacco smoke filter comprising a stiff outer wrapper around a thermoformed core (abstract).  LISAN teaches a thermoformed core 13 with a center channel or bore 17 of circular cross section (Fig. 2, ¶47).  LISAN further teaches extending grooves 15 that are formed with the outer wrapper 12 (¶46).  See annotated Fig. 2 below.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MALGAT to provide a filter structure with a plurality of channels that differ in location, cross-sectional shape, and cross-sectional area as taught in LISAN.  The channels of LISAN, center bore 17 is a circle versus the groove shape of 15, are different in location, shape, and area.  A person of ordinary skill in the art would obviously provide varying channel structures.  Doing so would result in improved smoking qualities (LISAN ¶13).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MALGAT as applied to claims 1 and 7 above in view of  US 4413641 A (hereinafter DWYER).
Regarding claim 8, MALGAT discloses the article of claim 7 as discussed above.  MALGAT may not explicitly disclose, wherein an area of an upstream-end opening of the at least one channel is greater than an area of a downstream-end opening of the at least one channel.
DWYER discloses a mouthpiece for a filter-tipped smoking product (abstract).  DWYER teaches an embodiment where the mouthpiece has a cone-shaped space 26 and an exit orifice 28 to give an exit smoke pattern 29 (Fig. 6, Col. 3, lines 35-42).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MALGAT to provide an area of an upstream-end opening of the channel to be greater than the downstream-end opening of the channel as taught in DWYER.  A person of ordinary skill in the art would obviously narrow the opening along the length of the smoking article.  Doing so would mix the smoke (DWYER, Col. 3, lines 40-42) and improve the subjective perception of cigarettes which have low tar delivery (DWYER, Col. 2, lines 39-48).
Regarding claim 9, MALGAT discloses the article of claim 1 as discussed above.  MALGAT may not explicitly disclose, wherein a normal of an opening of the at least one channel meets the filter structure.
DWYER discloses a mouthpiece for a filter-tipped smoking product (abstract).  DWYER teaches an embodiment where the mouthpiece has a cone-shaped space 26 and an exit orifice 28 to give an exit smoke pattern 29 (Fig. 6, Col. 3, lines 35-42).  DWYER teaches a filter (12) in contact with the channel.   In this configuration there is a normal of an opening of the channel that meets the filter (See side-by-side annotated figures below).

    PNG
    media_image2.png
    369
    592
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MALGAT to provide wherein a normal of an opening of the at least one channel meets the filter structure as taught in DWYER.  A person of ordinary skill in the art would obviously narrow the opening along the length of the smoking article.  Doing so would mix the smoke (DWYER, Col. 3, lines 40-42) and improve the subjective perception of cigarettes which have low tar delivery (DWYER, Col. 2, lines 39-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726